                   Case 17-07952                 Doc 35           Filed 04/16/19 Entered 04/16/19 15:49:39                                      Desc Main
                                                                   Document     Page 1 of 13




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF ILLINOIS
                                                                EASTERN DIVISION


                In Re:                                                                          §
                                                                                                §
                Ariane H. Long                                                                  §           Case No. 17-07952
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 03/14/2017 . The undersigned trustee was appointed on 03/14/2017 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $               11,500.00

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                             757.88
                                                  Bank service fees                                                                   289.85
                                                  Other payments to creditors                                                           0.00
                                                  Non-estate funds paid to 3rd Parties                                                  0.00
                                                  Exemptions paid to the debtor                                                         0.00
                                                  Other payments to the debtor                                                          0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $               10,452.27

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
         Case 17-07952                  Doc 35          Filed 04/16/19 Entered 04/16/19 15:49:39                                      Desc Main
                                                         Document     Page 2 of 13




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 09/18/2017 and the
      deadline for filing governmental claims was 09/18/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,900.00 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,900.00 , for a total compensation of $ 1,900.00 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 109.53 , for total expenses of $ 109.53 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 03/22/2019                                     By:/s/Cindy M. Johnson, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                          Page:       1
                                           Case 17-07952             Doc 35      Filed 04/16/19 Entered 04/16/19 15:49:39                                      Desc Main
                                                                                             FORM 1
                                                                         INDIVIDUALDocument     Page
                                                                                    ESTATE PROPERTY   3 of 13AND REPORT
                                                                                                    RECORD
                                                                                                    ASSET CASES
                                                                                                                                                                                                           Exhibit A
Case No:              17-07952                          PSH             Judge:        Pamela S. Hollis                              Trustee Name:                      Cindy M. Johnson, Trustee
Case Name:            Ariane H. Long                                                                                                Date Filed (f) or Converted (c):   03/14/2017 (f)
                                                                                                                                    341(a) Meeting Date:               04/13/2017
For Period Ending:    03/22/2019                                                                                                    Claims Bar Date:                   09/18/2017


                                   1                                                 2                             3                             4                          5                             6

                         Asset Description                                         Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                            Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                   Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                              Exemptions,                                                                               Assets
                                                                                                            and Other Costs)

  1. 816 Sandra Drive Unit 1 B                                                             18,727.00                    12,000.00                                                11,500.00                          FA
     University Park Il 60484-0000 Wil
  2. 2017 Ford Escape Mileage: 3306 Location: 816 Sandra Drive                             21,652.00                         0.00                                                       0.00                        FA
     Un
  3. Two Bed, Kitchen Table And Chairs, Dinning Room Table With                                400.00                        0.00                                                       0.00                        FA
     C
  4. No Item Worth More Than $500 Location: 816 Sandra Drive                                   150.00                        0.00                                                       0.00                        FA
     Unit
  5. Clothing Location: 816 Sandra Drive Unit 1 B, University Par                              150.00                        0.00                                                       0.00                        FA
  6. Costume Jewelry Only Location: 816 Sandra Drive Unit 1 B,                                  50.00                        0.00                                                       0.00                        FA
     Un
  7. Us Bank                                                                                   271.07                        0.00                                                       0.00                        FA
  8. Us Bank                                                                                   155.35                        0.00                                                       0.00                        FA
  9. Ameriprise Financial                                                                  60,740.00                         0.00                                                       0.00                        FA
 10. New York Life, Term Life                                                                    0.00                        0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                   Unknown                           N/A                                                        0.00                        FA


                                                                                                                                                                                     Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                      $102,295.42                   $12,000.00                                               $11,500.00                        $0.00
                                                                                                                                                                                     (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Order approving sale back to debtors of the estate's interest in real estate approved 9/1/17 (doc. 29). Final estate tax return filed. No action letter received.




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                   Page:   2
                                       Case 17-07952              Doc 35         Filed 04/16/19            Entered 04/16/19 15:49:39   Desc Main
RE PROP #             1   --   Order of 9/1/17, doc. 29 allowed debtor to buy backDocument               Page
                                                                                  the estate's interest in the real4
                                                                                                                 of 13
                               estate.
RE PROP #             7   --   Debtor has sufficient remaining wildcard that she could exempt the $50.00 in remaining                              Exhibit A
                               value.

Initial Projected Date of Final Report (TFR): 05/30/2018            Current Projected Date of Final Report (TFR): 05/30/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                     Page:           1
                                         Case 17-07952                 Doc 35 Filed 04/16/19
                                                                                           FORM 2Entered 04/16/19 15:49:39                                  Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-07952                                                                                                 Trustee Name: Cindy M. Johnson, Trustee                                  Exhibit B
      Case Name: Ariane H. Long                                                                                                Bank Name: BOK Financial
                                                                                                                     Account Number/CD#: XXXXXX0484
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX8453                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/22/2019                                                                                 Separate Bond (if applicable):


       1                2                               3                                              4                                                       5                  6                     7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   08/18/17             1          Stuart B. Handleman                       Buy out interest in the estate                           1110-000                $11,500.00                               $11,500.00
                                   200 S. Michigan Ave
                                   Chicago Illinois 60604
   08/31/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $10.00          $11,490.00
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/29/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $16.52          $11,473.48
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $17.05          $11,456.43
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/03/17            101         Kim Wirtz                                 Real Estate Broker                                       3510-000                                        $750.00          $10,706.43
                                   1215 9th Street                           816 Sandra Dr.
                                   Lockport, IL 60441                        Unit B1
                                                                             University Park, IL 60484
   11/30/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.57          $10,690.86
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/29/17                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.88          $10,674.98
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.86          $10,659.12
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/15/18            102         International Sureties, LTD               2018 Blanket Bond                                        2300-000                                          $3.87          $10,655.25
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/28/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $14.30          $10,640.95
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.81          $10,625.14
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/30/18                        BOK Financial                             Bank Service Fee under 11                                2600-000                                         $15.28          $10,609.86
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                           $11,500.00              $890.14
                                                                                                                                                                                                   Page:           2
                                         Case 17-07952                 Doc 35 Filed 04/16/19
                                                                                           FORM 2Entered 04/16/19 15:49:39                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 13 RECORD
                                                                                                DISBURSEMENTS
           Case No: 17-07952                                                                                              Trustee Name: Cindy M. Johnson, Trustee                                   Exhibit B
      Case Name: Ariane H. Long                                                                                             Bank Name: BOK Financial
                                                                                                                   Account Number/CD#: XXXXXX0484
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX8453                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 03/22/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   05/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.76          $10,594.10
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/29/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.23          $10,578.87
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.72          $10,563.15
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.70          $10,547.45
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/28/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.17          $10,532.28
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.65          $10,516.63
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/30/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.12          $10,501.51
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/31/18                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.60          $10,485.91
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/31/19                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $15.58          $10,470.33
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/18/19            103         International Sureties, LTD               Payment of 2019 Bond                                  2300-000                                           $4.01          $10,466.32
                                   Suite 420
                                   701 Poydras St
                                   New Orleans, LA 70139
   02/28/19                        BOK Financial                             Bank Service Fee under 11                             2600-000                                          $14.05          $10,452.27
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                              COLUMN TOTALS                                $11,500.00            $1,047.73



        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                              $0.00              $157.59
                                                                                                                                          Page:   3
                                 Case 17-07952   Doc 35   Filed 04/16/19 Entered
                                                                              Less: 04/16/19     15:49:39
                                                                                    Bank Transfers/CD's         Desc$0.00
                                                                                                                     Main        $0.00
                                                           Document     Page  7  of
                                                                          Subtotal
                                                                                    13                           $11,500.00   $1,047.73
                                                                                    Less: Payments to Debtors        $0.00       $0.00    Exhibit B
                                                                              Net                                $11,500.00   $1,047.73




UST Form 101-7-TFR (5/1/2011) (Page: 7)                     Page Subtotals:                                          $0.00       $0.00
                                                                                                                                                           Page:     4
                                 Case 17-07952    Doc 35          Filed 04/16/19 Entered 04/16/19 15:49:39         Desc Main
                                                                   Document     Page 8 of 13
                                                                                                                                                            Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX0484 - Checking                                         $11,500.00              $1,047.73            $10,452.27
                                                                                                          $11,500.00              $1,047.73            $10,452.27

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                       $11,500.00
                                            Total Gross Receipts:                     $11,500.00




UST Form 101-7-TFR (5/1/2011) (Page: 8)                             Page Subtotals:                                       $0.00                $0.00
                 Case 17-07952                Doc 35       Filed 04/16/19 Entered 04/16/19 15:49:39                                   Desc Main
                                                            Document     Page 9 of 13
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 17-07952                                                                                                                                Date: March 22, 2019
Debtor Name: Ariane H. Long
Claims Bar Date: 9/18/2017


Code #     Creditor Name And Address           Claim Class       Notes                                                Scheduled              Claimed              Allowed
           Cindy M. Johnson                    Administrative                                                             $0.00             $1,900.00            $1,900.00
100        140 S. Dearborn St., Suite 1510
2100       Chicago, Illinois 60603




           Cindy M. Johnson                    Administrative                                                              $0.00              $109.53              $109.53
100        140 S. Dearborn St., Suite 1510
2200       Chicago, Illinois 60603




           Alan D. Lasko & Associates, P.C.    Administrative                                                              $0.00            $1,840.20            $1,840.20
100        205 West Randolph Street
3410       Suite 1150
           Chicago, Illinois 60606


           Alan D. Lasko & Associates, P.C.    Administrative                                                              $0.00               $41.05               $41.05
100        205 West Randolph Street
3420       Suite 1150
           Chicago, Illinois 60606


           Kim Wirtz                           Administrative                                                              $0.00              $750.00              $750.00
100        1215 9th Street
3510       Lockport, IL 60441




1          Ford Motor Credit Company, Llc      Unsecured                                                               $1,600.00            $1,954.44            $1,954.44
300        P.O. Box 62180
7100       Colorado Springs, Co 80962-4400                       Treating as unsecured for purposes of distribution. Confirmed with Ford that this is a deficiency claim
                                                                 and they no longer hold any security (and this comports with debtor's scheudules regarding this claim).




3          Capital One Bank (Usa), N.A.        Unsecured                                                               $2,817.94            $2,785.45            $2,785.45
300        Po Box 71083
7100       Charlotte, Nc 28272-1083




4          Capital One, N.A.                   Unsecured                                                                 $491.01              $473.01              $473.01
300        C O Becket And Lee Llp
7100       Po Box 3001
           Malvern, Pa 19355-0701


5          American Express Centurion Bank     Unsecured                                                               $1,018.90            $1,121.82            $1,121.82
300        C/O Becket And Lee Llp
7100       Po Box 3001
           Malvern Pa 19355-0701




                                                                              Page 1                                               Printed: March 22, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
                 Case 17-07952                  Doc 35         Filed 04/16/19 Entered 04/16/19 15:49:39         Desc Main
                                                                Document     Page 10 of 13
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 17-07952                                                                                                         Date: March 22, 2019
Debtor Name: Ariane H. Long
Claims Bar Date: 9/18/2017


Code #     Creditor Name And Address             Claim Class       Notes                        Scheduled              Claimed            Allowed
6          Pyod, Llc Its Successors And          Unsecured                                          $0.00              $636.86            $636.86
300        Assigns As Assignee
7100       Of Citibank, N.A.
           Resurgent Capital Services
           Po Box 19008
           Greenville, Sc 29602
7          Quantum3 Group Llc As Agent For       Unsecured                                        $500.35               $548.17           $548.17
300        Comenity Bank
7100       Po Box 788
           Kirkland, Wa 98083-0788


8          Cach, Llc Its Successors And          Unsecured                                           $0.00            $3,968.25         $3,968.25
300        Assigns As Assignee
7100       Of Synchrony Bank
           Resurgent Capital Services
           Po Box 10587
           Greenville, Sc 29603-0587
9          Synchrony Bank                        Unsecured                                           $0.00               $76.11            $76.11
300        C/O Pra Receivables Management,
7100       Llc
           Po Box 41021
           Norfolk Va 23541

10         Portfolio Recovery Associates, Llc    Unsecured                                        $438.78               $421.53           $421.53
300        Successor To Synchrony Bank
7100       (Sams Club)
           Pob 41067
           Norfolk, Va 23541

11         Portfolio Recovery Associates, Llc    Unsecured                                        $569.67               $518.15           $518.15
300        Successor To Synchrony Bank
7100       (Jc Penney Credit Card)
           Pob 41067
           Norfolk Va 23541

12         U.S. Bank National Association        Unsecured                                       $7,445.38            $5,585.76         $5,585.76
300        Bankruptcy Department
7100       Po Box 108
           St. Louis, Mo 63166-0108


           Case Totals                                                                          $14,882.03           $22,730.33        $22,730.33
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 2                        Printed: March 22, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 10)
        Case 17-07952              Doc 35     Filed 04/16/19 Entered 04/16/19 15:49:39             Desc Main
                                               Document     Page 11 of 13




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-07952
     Case Name: Ariane H. Long
     Trustee Name: Cindy M. Johnson, Trustee
                         Balance on hand                                              $               10,452.27

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant              Total Requested      to Date          Payment
      Trustee Fees: Cindy M. Johnson                  $         1,900.00 $                0.00 $         1,900.00
      Trustee Expenses: Cindy M. Johnson              $           109.53 $                0.00 $          109.53
      Accountant for Trustee Fees: Alan D. Lasko
      & Associates, P.C.                         $              1,840.20 $                0.00 $         1,840.20
      Accountant for Trustee Expenses: Alan D.
      Lasko & Associates, P.C.                        $               41.05 $             0.00 $             41.05
      Other: Kim Wirtz                                $           750.00 $           750.00 $                 0.00
                 Total to be paid for chapter 7 administrative expenses               $                  3,890.78
                 Remaining Balance                                                    $                  6,561.49


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.




UST Form 101-7-TFR (5/1/2011) (Page: 11)
         Case 17-07952             Doc 35     Filed 04/16/19 Entered 04/16/19 15:49:39        Desc Main
                                               Document     Page 12 of 13




                 Allowed priority claims are:


                                                           NONE


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 18,089.55 have been allowed and will
     be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 36.3 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                      Allowed Amount      Interim Payments Proposed
     Claim No.            Claimant                    of Claim            to Date          Payment
                          Ford Motor Credit
     1                    Company, Llc                $      1,954.44 $              0.00 $           708.92
                          Capital One Bank (Usa),
     3                    N.A.                        $      2,785.45 $              0.00 $         1,010.35
     4                    Capital One, N.A.           $        473.01 $              0.00 $           171.57
                          American Express
     5                    Centurion Bank              $      1,121.82 $              0.00 $           406.91
                          Pyod, Llc Its Successors
     6                    And Assigns As Assignee     $        636.86 $              0.00 $           231.00
                          Quantum3 Group Llc As
     7                    Agent For                   $        548.17 $              0.00 $           198.83
                          Cach, Llc Its Successors
     8                    And Assigns As Assignee     $      3,968.25 $              0.00 $         1,439.37
     9                    Synchrony Bank              $         76.11 $              0.00 $            27.61
                          Portfolio Recovery
     10                   Associates, Llc             $        421.53 $              0.00 $           152.90
                          Portfolio Recovery
     11                   Associates, Llc             $        518.15 $              0.00 $           187.94
                          U.S. Bank National
     12                   Association                 $      5,585.76 $              0.00 $         2,026.09




UST Form 101-7-TFR (5/1/2011) (Page: 12)
        Case 17-07952              Doc 35   Filed 04/16/19 Entered 04/16/19 15:49:39             Desc Main
                                             Document     Page 13 of 13




                 Total to be paid to timely general unsecured creditors               $                6,561.49
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 13)
